Case: 17-41086      Document: 00514674060         Page: 1    Date Filed: 10/09/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                    No. 17-41086                      United States Court of Appeals

                                  Summary Calendar
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 9, 2018

MICHAEL DAVIS,                                                          Lyle W. Cayce
                                                                             Clerk
                                                 Plaintiff-Appellant

v.

GARY KING; FNU REED, Officer,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 6:16-CV-52


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Michael Davis, Texas prisoner # 2036732, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint against Tyler Police Department
officers.    On at least three prior occasions while incarcerated, Davis has
brought an action or appeal in a court of the United States that was dismissed
as frivolous, malicious, or for failure to state a claim upon which relief could be
granted. See Davis v. Mills, No. 6:16-cv-228 (E.D. Tex. Sept. 20, 2017); Davis


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41086     Document: 00514674060      Page: 2    Date Filed: 10/09/2018


                                  No. 17-41086

v. Spears, No. 6:16-cv-231 (E.D. Tex. Aug. 7, 2017); Davis v. Sutherland, No.
6:16-cv-296 (E.D. Tex. May 31, 2017); Davis v. King, No. 6:16-cv-1055 (E.D.
Tex. Nov. 13, 2016). He is therefore barred from proceeding in forma pauperis
(IFP) in any civil action or appeal filed while he is incarcerated or detained in
any facility unless he is under imminent danger of serious physical
injury. See 28 U.S.C. § 1915(g). Davis does not contend, nor does the record
reflect, that he is under imminent danger of serious physical injury. See id.
Therefore, the magistrate judge improvidently granted him leave to proceed
IFP on appeal.
      Accordingly, Davis’s IFP status is decertified and the appeal is
dismissed. Davis has 15 days from the date of this opinion to pay the full
appellate filing fee to the clerk of the district court, should he wish to reinstate
his appeal.
      IFP DECERTIFIED; § 1915(g) BAR IMPOSED; APPEAL DISMISSED.




                                         2